Case 0:21-mj-06075-LSS Document 1 Entered on FLSD Docket 02/13/2021 Page 1 of 5




   February 12, 2021
Case 0:21-mj-06075-LSS Document 1 Entered on FLSD Docket 02/13/2021 Page 2 of 5




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        Your Affiant, Elizabeth Morales, being duly sworn, deposes and states as follows:

                       INTRODUCTION AND AGENT BACKGROUND

        1.      I am an “investigative or law enforcement officer of the United States” within the

 meaning of Title 18, United States Code, Section 2510(7) and have served as an ATF Special

 Agent since 2002. I am currently assigned to ATF-Fort Lauderdale. As part of my duties as an

 ATF Special Agent, I am responsible for investigations of violations of Federal laws, including

 those pertaining to firearms. I have received specific training in the areas of firearms, explosives,

 narcotics, and gangs. I have taught courses pertaining to firearms trafficking to ATF Agents in

 firearm trafficking classes. I have conducted numerous investigations involving illegal firearms,

 gangs, violent crime, and narcotics trafficking activities.

        2.      This affidavit is submitted in support of a criminal complaint which charges Wilson

 PORTER (“PORTER”) with violation(s) of 18 U.S.C. 922(g)(1) (felon in possession of a firearms

 or ammunition), 18 U.S.C. 924(c)(1)A (possession of a firearm during a drug trafficking crime,

 and 21 U.S.C. 841(a)(1) (possession of a controlled substance with intent to distribute).

        3.      The statements contained in this affidavit are based on my personal knowledge, as

 well as information relayed to me by other law enforcement officials involved in this investigation.

 I have not included in this affidavit each and every fact known to me. Rather, I have included only

 the facts that are sufficient to establish probable cause for the issuance of a criminal complaint and

 the issuance of an arrest warrant for PORTER for the above-described criminal violations.
Case 0:21-mj-06075-LSS Document 1 Entered on FLSD Docket 02/13/2021 Page 3 of 5




                                      PROBABLE CAUSE

        4.     On February 3, 2021, a gold colored sedan opened fire at the Luck’s Inn located at

 240 W. Oakland Park Blvd in Wilton Manors, FL. Bullets struck two vehicles and a wall next to

 Room 107. Wilton Manors Police Department (WMPD) Detectives interviewed Wilson PORTER,

 who indicated he lives alone in Room 107 and had been living there for about 8 months. PORTER

 indicated he had no enemies and did not think anyone was trying to hurt him. PORTER also

 mentioned he had been to prison. On February 10, 2021, WMPD Detectives recovered and

 reviewed video surveillance footage from the Luck’s Inn shooting. WMPD Detectives observed

 the person they interviewed and identified as PORTER on the video surveillance carrying an AR15

 style rifle walking around the hotel with the firearm in the “up” position and observed PORTER

 eventually enter Room 107 with the rifle.

        5.     On February 10, 2021, WMPD officers conducted surveillance of Luck’s Inn and

 observed PORTER access the trunk of a Gray Nissan Altima. A WMPD Officer conducted

 surveillance and followed PORTER, the sole occupant, as he drove the vehicle away from Luck’s

 Inn. PORTER stopped the vehicle at 871 W. Oakland Park Blvd, walking away from his vehicle

 and toward the WMPD unit. PORTER approached the WMPD officer and asked why he was being

 followed. The officer detained PORTER for driving a vehicle while his license was suspended.

 The officer observed baggies consistent with street level narcotics sales on the front passenger

 seat. WMPD obtained state search warrants for the vehicle and Luck’s Inn Room 107. Inside of

 the vehicle, under a pillow on the driver’s seat officers located a Sig Sauer, PB65, 9mm, serial

 number 66A927218, with two extended magazine containing 42 rounds of 9mm ammunition.

 Inside the center console were two firearms, a Glock, Model 29, 10mm, Serial # BGKZ061with 9

 rounds of ammunition and a Sig Sauer, SP2022, .40, serial number 24B256275 with 18 rounds of
Case 0:21-mj-06075-LSS Document 1 Entered on FLSD Docket 02/13/2021 Page 4 of 5




 ammunition. PORTER’s driver’s license was located under the firearms in the center console.

 Behind the driver’s seat of the vehicle was approximately 19 grams of field-test-positive (FTP)

 Alpha PVP in a Gucci bag, approximately 38 grams of FTP marijuana, and two scales were also

 on the floor behind the driver’s seat. Plastic baggies commonly used in the packaging of street

 level narcotics were recovered on the front passenger seat, behind the driver’s seat floor, and in

 the center console of the vehicle. In the trunk of the vehicle in a box was approximately 15 grams

 of FTP Alpha PVP, approximately 15 grams of FTP cocaine, approximately 6 grams of FTP crack

 Cocaine. During the execution of the warrant of Luck’s Inn Room 107, a WMPD officer recovered

 one gun box marked Sig Sauer, two gun locks, 10 rounds of 10mm ammunition, and 20 rounds of

 9mm ammunition. Officers also recovered sandals consistent with the sandals PORTER was

 wearing in the video surveillance of him carrying the AR15 style rifle. After waiving his Miranda

 rights, PORTER indicated that the AR15 style rifle would not be found by WMPD because it was

 already in Miami and that once he bonds out he will obtain more firearms as he feels it was his

 right to bear arms.

        6.      Prior to February 2021, PORTER had been convicted of numerous felony offenses.

 On December 18, 2006, he was sentenced to 21 months’ prison for burglary of an occupied

 dwelling in Broward County case number 06-7965CF10B. On June 22, 2011, he was sentenced to

 60 months’ prison for being a felon in possession of a firearm in case number 11-60013-CR-

 Dimitrouleas. On July 20, 2018, he was convicted of possession of a firearm by a convicted felon

 in Broward County case number 17-8518CF10A and sentenced to 462 days.

        7.       A clemency check with the State of Florida revealed PORTER has not had his right

 to possess a firearm restored.
Case 0:21-mj-06075-LSS Document 1 Entered on FLSD Docket 02/13/2021 Page 5 of 5




                                            12th
